DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 and 06/09/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims 1, 10, and 17. The closet prior art of record is US 2019/0208387 by Jiang et al. (hereafter referred to as Jiang) which is directed towards device-to-device (D2D) and, more particularly, vehicle-to-vehicle (V2V) communication in which an efficient ranging protocol allows efficient ranging-assisted vehicle positioning.  Also, US 2010/0202282 A1 by Kang et al. (hereafter referred to as Kang) is directed towards An apparatus and operation method of a Mobile Station (MS) for ranging in a broadband wireless access communication system includes receiving information for ranging code hopping from a Base Station (BS). However, both Jiang and Kang fail to disclose determining whether to perform hopping, based on a result of the performing of the ranging; and when it is determined to perform the hopping, determining an index of a second ranging round for performing the ranging with the second device, based on a random-number generation function; and performing the ranging with the second device in the second ranging round of a second ranging block, wherein an index of the first ranging round and the index of the second ranging round are different value.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465